FILED
                     UNITED STATES COURT OF APPEALS                           FEB 02 2011

                                                                         MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                       U .S. C O U R T OF APPE ALS




RANDY D. FISHER,                                  No. 07-36096

              Petitioner - Appellant,             D.C. No. CV-05-00829-PA
                                                  District of Oregon,
  v.                                              Portland

OREGON BOARD OF PAROLE AND
POST PRISON SUPERVISION; BRIAN                    ORDER
BELLEQUE,

              Respondents - Appellees.



Before: PAEZ and CLIFTON, Circuit Judges, and BURNS,* District Judge.

       The Memorandum Disposition filed on January 18, 2011, is hereby

withdrawn and vacated.

       Within 14 days of the filing of this Order, each party shall submit a letter-

brief addressing what effect, if any, the United States Supreme Court decision in

Swarthout v. Cooke, 562 U.S. ____ (2011) has on this matter. The letter-briefs

shall not exceed five pages.

       The court will file a new disposition in due course.




       *
            The Honorable Larry A. Burns, District Judge for the U.S. District
Court for Southern California, San Diego, sitting by designation.